DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 01/27/2021 have been entered. The amendments overcome each and every claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 03/17/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeremy Barton on 03/10/2021 and 03/12/2021.
The application has been amended as follows: 
Amend claim 42:
A system for securing an article to a tissue by releasably engaging at least one securing device, the system comprising: an exterior tube comprising an interior tube and a distal end, wherein a substantial portion of the distal end is configured to contact the tissue; a push rod at least partially disposed within the interior tube; and at least one securing device comprising a tab standoff that , wherein a body of the at least one securing device comprises a first portion, a second portion, and a medial portion between the first portion and the second portion, wherein the tab standoff is in mechanical communication with the medial portion of the body at a first end of the tab standoff and a tab at a second end of the tab standoff, wherein the tab is displaced by a slot from the body, and wherein the push rod is configured to: engage the tab standoff, and cause the first end of the at least one securing device to pierce the tissue and transition from the first deployment state to the second securing state, wherein the interior tube is movable relative to the exterior tube, andAppl. No. 14/897,921- 5 - Amdt. dated January 27, 2021Reply to Office Action of March 17, 2020wherein the interior tube is configured to release the second end of the at least one securing device when withdrawn into the exterior tube, thereby causing the second end of the at least one securing device to transition from the first deployment state to the second securing state.
Cancel claims 1, 3, 7, 9, 16, 19-21, 23, 24, 30, 35, 36, 61, 63-68, 71 and 72.
REASONS FOR ALLOWANCE
Claims 42, 43, 46, 48, 50, 51, and 70 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 42, the prior art of record fails to teach or render obvious a system for securing an article to a tissue by releasably engaging at least one securing device wherein the securing device comprises a tab standoff disposed between a first end configured to pierce tissue and a second end transitionable from a first deployment state to a second securing state, and wherein the tab standoff is in mechanical connection with a medial portion the body at a first end of the tab standoff and a tab at a second end of the tab standoff, wherein the tab is displaced by a slot from the body, in combination with the remaining limitations of the claim. The closest prior art is Cartledge (US 2008/0306586) in view of Golden (US 2004/0068276) which disclose the limitations of claim 42 but are silent regarding the tab standoff being disposed between a first end and a second end of the securing device, and wherein the tab standoff is in mechanical communication with the medial portion of the body at a first end of the tab standoff and a tab at a second end of the tab standoff, wherein the tab is displaced by a slot from the body.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771